Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 19-CV-189

                     MICHAEL D.J. EISENBERG, APPELLANT,

                                        V.

                            SHIRLEY SWAIN, APPELLEE.

                         Appeal from the Superior Court
                           of the District of Columbia
                                 (CAB-6509-12)

                       (Hon. Florence Y. Pan, Trial Judge)

(Submitted April 23, 2020                                 Decided July 30, 2020)

      Michael D.J. Eisenberg, pro se.

      Shirley Swain, pro se.

      Before FISHER, EASTERLY, and DEAHL, Associate Judges.


      DEAHL, Associate Judge: Michael D.J. Eisenberg was awarded $7,800 in

unpaid attorney’s fees against his former client, Shirley Swain. After garnishing

$1,499 of Ms. Swain’s wages, Mr. Eisenberg learned that she had received a

discharge of debt through a Chapter 7 bankruptcy filing in the United States

Bankruptcy Court for the Western District of Virginia. The Superior Court ordered
                                         2

Mr. Eisenberg to return the garnished wages to Ms. Swain until a decision was

reached on whether his judgment against her was included in the bankruptcy

discharge. Mr. Eisenberg did not comply. The Superior Court then issued an order

that included three rulings: (1) it ruled that Ms. Swain’s debt to Mr. Eisenberg had

been discharged, (2) it held Mr. Eisenberg in contempt of court for his failure to

return the garnished wages, and (3) it rejected Mr. Eisenberg’s request to add Ms.

Swain’s bankruptcy attorney as a defendant in the underlying breach of contract case

after Mr. Eisenberg alleged that Ms. Swain’s attorney had conspired with her to

defraud Mr. Eisenberg. Mr. Eisenberg now challenges each of those rulings. We

detect no error and affirm.



                                         I.



      In April 2011, Shirley Swain retained Michael D.J. Eisenberg as her counsel

in a matter against her employer, the Department of Veterans Affairs, before the

Equal Employment Opportunity Commission.           Ms. Swain agreed to pay Mr.

Eisenberg a true retainer and a contingency fee in exchange for representation. In

April 2012, Ms. Swain entered into a confidential settlement agreement with the

Department of Veterans Affairs, pursuant to which they paid Mr. Eisenberg $48,000

and Ms. Swain $35,000.
                                         3

      After receiving his $48,000 payment from Ms. Swain’s employer, Mr.

Eisenberg maintained that he was still owed $7,800: $7,000 of Ms. Swain’s $35,000

share of the settlement (reflecting a 20% portion of her award in contingency fees,

in addition to the $48,000 he had already collected) along with an additional $800

in unpaid retainer. In July 2012, Mr. Eisenberg contacted Ms. Swain and requested

the outstanding payment. According to Mr. Eisenberg, Ms. Swain acknowledged

that she owed the money, but informed him that she had deposited the funds into her

own bank account. In August 2012, Ms. Swain notified Mr. Eisenberg that she did

not have the funds to pay him. Mr. Eisenberg promptly filed a lawsuit in Superior

Court alleging breach of contract and quantum meruit and requesting damages in the

amount of $7,800 plus interest. In response, Ms. Swain did not dispute that she owed

Mr. Eisenberg $7,800, though she claimed that she was under the initial impression

that all payments were satisfied by the $48,000 sum Mr. Eisenberg received from

the settlement and the $2,200 she had already paid in retainer fees. In addition, Ms.

Swain maintained that she was not able to pay Mr. Eisenberg $7,800 and that Mr.

Eisenberg had repeatedly refused to enter into a payment plan.



      While Mr. Eisenberg’s motion for summary judgment was pending before the

trial court, Ms. Swain filed for Chapter 13 bankruptcy in the United States

Bankruptcy Court for the Western District of Virginia, and the Superior Court
                                          4

proceedings were stayed. In June 2015, Ms. Swain’s Chapter 13 bankruptcy case

was dismissed, and the trial court proceedings continued. In September 2015, Judge

Dixon granted summary judgment for Mr. Eisenberg on the basis that Ms. Swain did

not contest that she owed the $7,800 and neither Mr. Eisenberg’s refusal to accept a

payment plan nor Ms. Swain’s inability to pay the full amount was sufficient to

create a material dispute of fact regarding the underlying contractual breach.



      Mr. Eisenberg tried to collect the $7,800 judgment from Ms. Swain by hiring

a collection agency called Accounts Receivable but was unsuccessful. In April

2016, Mr. Eisenberg obtained a writ of attachment allowing him to garnish Ms.

Swain’s wages directly from her employer.



      In July 2016, Ms. Swain initiated a second bankruptcy proceeding in the

United States Bankruptcy Court for the Western District of Virginia, this time under

Chapter 7. Ms. Swain included the debt she owed to Mr. Eisenberg in her filings

but listed the creditor as Accounts Receivable, Mr. Eisenberg’s collection company,

rather than Mr. Eisenberg himself. As a result, Mr. Eisenberg was not notified of

Ms. Swain’s bankruptcy filing until October 2016, when he received a letter from

Ms. Swain’s bankruptcy attorney asserting that Ms. Swain’s debts had been

discharged. By that time, Mr. Eisenberg had garnished a total of $1,499 in wages
                                          5

from Ms. Swain. After receiving notification of the bankruptcy discharge, Mr.

Eisenberg filed a motion to stay garnishment in the Superior Court. In November

2016, the Superior Court granted Mr. Eisenberg’s motion and vacated the writ of

attachment. In an accompanying certificate issued by the clerk of the court, Mr.

Eisenberg was instructed to return all funds he had obtained through garnishment to

Ms. Swain.



      In January 2017, Mr. Eisenberg filed a motion to stay the return of garnished

funds. He argued that although the court “ordered the moneys be returned to Ms.

Swain,” he had not exhausted his legal remedies in bankruptcy court and the $1,499

should be kept in his trust account “in order to assure that the moneys are protected

and the status quo is maintained.” Judge Florence Y. Pan denied Mr. Eisenberg’s

motion and directed him to comply with the previous order by relinquishing the

garnished funds. Specifically, Judge Pan found that Mr. Eisenberg was “not entitled

to garnishment at [the] time, and it would be unjust to allow [Mr. Eisenberg] to retain

[Ms. Swain]’s money pending the outcome of [Ms. Swain]’s bankruptcy matter.”



      Mr. Eisenberg still refused to return the garnished funds to Ms. Swain. In

February 2018, Mr. Eisenberg brought a motion in bankruptcy court to reopen Ms.

Swain’s Chapter 7 case, arguing that his debt should not have been discharged
                                          6

because he was not listed as a creditor and thus he was not notified of his opportunity

to dispute the discharge.     The bankruptcy court concluded that the listing of

Accounts Receivable as a creditor was not sufficient to apprise Mr. Eisenberg of the

bankruptcy proceedings and that he was not provided with notice of his right to

contest the discharge of the debt. It nonetheless declined to reopen the bankruptcy

proceeding, finding that the Superior Court was better positioned to determine

whether the debt at issue had been discharged.



      In accordance with the bankruptcy court’s order, Mr. Eisenberg filed a motion

in Superior Court to reopen the breach of contract case for a determination regarding

the discharge of the debt. Judge Pan held a hearing on December 3, 2018. At this

hearing, Judge Pan learned that in the nearly two years since Mr. Eisenberg had been

ordered to return Ms. Swain’s garnished wages, he had instead held the money in

his trust account. Judge Pan asked for further briefing on the discharge of the debt

and issued an order to show cause why Mr. Eisenberg should not be held in contempt

for failing to comply with the court’s February 23, 2017, order requiring him to

return the $1,499 to Ms. Swain. Both parties submitted briefing on the discharge of

the debt and the propriety of holding Mr. Eisenberg in contempt. In addition, Mr.

Eisenberg filed a motion to join Ms. Swain’s bankruptcy attorney, Easter P. Moses,

as a defendant in the breach of contract case. Judge Pan held another hearing on
                                          7

February 25, 2019, and issued an oral ruling followed by a written order. Judge Pan

found that Ms. Swain’s debt to Mr. Eisenberg had been discharged, held Mr.

Eisenberg in contempt for violating a court order, and denied Mr. Eisenberg’s

motion to join Mr. Moses as a defendant. Judge Pan issued sanctions for Mr.

Eisenberg’s contempt in the form of compensatory damages, ordering Mr. Eisenberg

to pay Ms. Swain $978.22 in addition to the $1,499 in garnished wages, which he

was instructed to return “forthwith.”



                                         II.



      We begin with the core question at issue: whether Ms. Swain’s $7,800 debt

to Mr. Eisenberg was subject to the discharge order of the United States Bankruptcy

Court for the Western District of Virginia. We agree with the trial court that it was.



      When a discharge is issued in a Chapter 7 no-asset bankruptcy case, it

encompasses “all debts that arose before the date of the order for relief.” 11 U.S.C.

§ 727(b) (2018). This includes both scheduled and unscheduled debts unless the

debt itself was incurred fraudulently or maliciously, per 11 U.S.C. § 523(a)(2), (4),
                                          8

or (6). 1 See 11 U.S.C. § 523(a)(3)(B); Judd v. Wolfe, 78 F.3d 110, 113–14 (3d Cir.

1996); In re Rollison, 579 B.R. 67, 72 (Bankr. W.D. Va. 2018). Because of the broad

and retroactive language of § 727(b), “all of a debtor’s prepetition debts—both those

scheduled and those not scheduled—are discharged upon entry of the discharge

order.” In re Rollison, 579 B.R. at 71–72; In re Davis, No. 18-12412-JDL, 2019 WL

2511756, at *2 (Bankr. W.D. Okla. June 17, 2019) (“[A] debt which was not

scheduled in a chapter 7 no-asset case is subject to the discharge order unless it is a

debt of the kind specified in section 523(a)(2), (4), or (6).”) (citing Rollison, 579

B.R. at 72). When a question arises after the issuance of a discharge regarding

whether a particular unscheduled debt falls within a § 523(a) exemption, it does not

require reopening the bankruptcy case. Rollison, 579 B.R. at 75. This is because

“the relief sought from the court by the parties after the case has closed is not an

order to discharge the debt, but rather a declaratory order that the debt was or was

not already discharged.” In re Keenom, 231 B.R. 116, 125 (Bankr. M.D. Ga. 1999).

Seeing no need to reopen Ms. Swain’s bankruptcy proceeding to address the




      1
         Specifically, 11 U.S.C. § 523(a) exempts from a § 727 discharge any debt
incurred by “false pretenses, a false representation, or actual fraud,” § 523(a)(2),
incurred by “fraud or defalcation while acting in a fiduciary capacity, embezzlement,
or larceny,” § 523(a)(4), or incurred “for willful and malicious injury by the debtor
to another entity or to the property of another entity,” § 523(a)(6).
                                          9

discharge of her debt to Mr. Eisenberg, the bankruptcy judge denied Mr. Eisenberg’s

motion to reopen and left the determination up to the Superior Court.



      Although bankruptcy courts generally have exclusive jurisdiction over the

discharge of scheduled debts, see, e.g., In re Smith, 189 B.R. 240, 243 (Bankr.

D.N.H. 1995), a debtor who fails to schedule a debt waives this exclusivity. In re

Rollison, 579 B.R. at 72–73; see also In re Keenom, 231 B.R. at 126–27. By failing

to properly list Mr. Eisenberg as a creditor, Ms. Swain “forfeit[ed] two benefits

otherwise available to [her]: (i) the 60–day limitations period to file a complaint to

determine dischargeability of a debt under Federal Rule of Bankruptcy Procedure

4007(c) and (ii) exclusive federal jurisdiction of dischargeability determinations

pursuant to sections 523(a)(2), (4), or (6).” In re Rollison, 579 B.R. 72–73. Because

Ms. Swain waived her right to an exclusive and expeditious determination by the

bankruptcy court regarding the discharge of her debt to Mr. Eisenberg, the Superior

Court had concurrent jurisdiction over the question. See 28 U.S.C. § 1334(b) (2018);

In re Massa, 217 B.R. 412, 413 (Bankr. W.D.N.Y. 1998); In re Hicks, 184 B.R. 954,

962 (Bankr. C.D. Ca. 1995); In re Franklin, 179 B.R. 913, 924 (Bankr. E.D. Ca.

1995); In re Mendiola, 99 B.R. 864, 870 (Bankr. N.D. Ill. 1989).
                                         10

      Mr. Eisenberg argues that the money Ms. Swain owed him was obtained by

“false pretenses, a false representation, or actual fraud,” and was therefore not

dischargeable under 11 U.S.C. § 523(a)(2)(A). To support this claim, the burden

was on Mr. Eisenberg to prove the debt’s fraudulent nature in the trial court by a

preponderance of the evidence. 2 Grogan v. Garner, 498 U.S. 279, 287–88 (1991).

A claim for false representation requires a showing that: “The debtor made a false

representation; the debtor made the representation with the intent to deceive the

creditor; the creditor relied on the representation; the creditor's reliance was

reasonable; and the debtor’s representation caused the creditor to sustain a loss.” In

re Young, 91 F.3d 1367, 1373 (10th Cir. 1996); see also In re White, 550 B.R. 615,

620 (Bankr. N.D. Ga. 2016); In re Moody, 203 B.R. 771, 773 (Bankr. M.D. Fla.

1996); In re Druckemiller, 177 B.R. 859, 860–61 (Bankr. N.D. Ohio 1994); In re

Carozza, 167 B.R. 331, 336 (Bankr. E.D.N.Y. 1994). A claim for actual fraud is

broader than a claim for false representation, but requires “something said, done, or

omitted by a person with the design of perpetrating what [she] knows to be a cheat


      2
          Mr. Eisenberg suggests that Judge Pan erroneously applied District of
Columbia law in reviewing his claim and asserts that Virginia law governing fraud
should control. Mr. Eisenberg, in accusing Ms. Swain of committing a felony under
the laws of Virginia, appears to confuse federal bankruptcy law with state criminal
law. The court below was not required to find that a crime had been committed
under the laws of the District of Columbia, Virginia, or any other local jurisdiction;
only that Mr. Eisenberg had met his burden of establishing fraud under the applicable
bankruptcy statutes.
                                          11

or deception.” In re Stentz, 197 B.R. 966, 981 (Bankr. D. Nebr. 1996). Actual fraud,

at its core, requires “moral turpitude or intentional wrong,” and “if room exists for

the court to infer honest intent, the issue of dischargeability must be decided in favor

of the debtor.” In re Roberts, 193 B.R. 828, 830 (Bankr. W.D. Mich. 1996); see also

In re Spar, 176 B.R. 321, 327 (Bankr. S.D.N.Y. 1994) (“[F]raud implied in law

which may exist without imputation of bad faith or immorality, is insufficient.”)

(citation omitted).



      Mr. Eisenberg asserts that Ms. Swain obtained the $7,800 owed to him by

fraud because when Ms. Swain received her $35,000 settlement, she “actively

concealed and converted [Mr. Eisenberg]’s property”—the $7,000 owed in

contingency fees—“to herself rather than transfer these moneys.” At the February

25, 2018 hearing, the trial court pressed Mr. Eisenberg on the factual basis for his

belief that the disputed $7,000 was his “property,” asking, “what makes you think

that the [Department of Veterans Affairs] earmarked $7,800 of the settlement and

told Ms. Swain, give this to Mr. Eisenberg?” Mr. Eisenberg responded that he did

not know whether the money was in fact earmarked, he was simply making an

allegation that it was. When the court followed up with Ms. Swain, she explained,

“Your Honor, they sent me a check, to my PO box, $35,000 in an envelope, sealed

up with my name on it, and that was it.” Mr. Eisenberg did not provide the trial
                                          12

court with any evidence controverting this account. When asked why, under these

circumstances, this was not “a run of the [mill], my-client-didn’t-pay-me-case,” Mr.

Eisenberg responded only that both the Department of Veterans Affairs and Ms.

Swain knew that “the money was [his].”



      Mr. Eisenberg’s bald assertion that Ms. Swain “actively concealed and

converted” his property comes nowhere close to establishing either false

representation or actual fraud by a preponderance of the evidence. Not only is his

conclusion—that $7,000 of Ms. Swain’s settlement check was his “property” 3—

unsupported by the evidence, it is contradicted by it. The facts below establish that

Ms. Swain agreed to pay Mr. Eisenberg 20% of any award she received and that,

upon receiving $35,000 in settlement funds, she failed to fulfill her obligation to pay




      3
          Mr. Eisenberg’s pleadings before the Superior Court and this court make
allegations of fraud only as to the $7,000 in unpaid contingency fees, and not to the
$800 of unpaid retainer. Mr. Eisenberg nonetheless concludes in a footnote of his
appellate brief that because “the $800 is still part of Appellee’s C7BC debt that
Appellant is attempting to dismiss” and is part of “Appellee’s alleged fraudulent BC
filings,” it is still recoupable. It is unclear upon what basis Mr. Eisenberg draws that
conclusion. Ms. Swain’s actions in initially obtaining the $7,800 and in failing to
correctly identify Mr. Eisenberg as her creditor do not amount to fraud based on the
record before us. We thus agree with the trial court’s finding that the full $7,800
was discharged on October 6, 2016.
                                          13

him his share of that award. 4 As the trial court noted, this was the foundation for

Mr. Eisenberg’s initial breach of contract claim and, along with the outstanding

retainer, the reason for the underlying $7,800 judgment. It is not, however, fraud.

See In re Robinson-Vinegar, 561 B.R. 562, 567 (Bankr. N.D. Ga. 2016) (“[A]n

inability to pay does not give rise to the inference that the Debtor intended not to

repay the loans as an actual fraud.”); In re Guy, 101 B.R. 961, 978 (Bankr. N.D. Ind.

1988) (“[A] mere breach of contract by the debtor without more, does not imply

existence of actual fraud for purposes of the exception to discharge under

§ 523(a)(2)(A).”).



      The $35,000 in settlement funds was paid directly to Ms. Swain under the

terms of her settlement agreement with the Department of Veterans Affairs. It was

her money. The fact that she owed $7,000 to Mr. Eisenberg pursuant to a separate

representation agreement between the two of them does not alter this fact and Ms.

Swain’s mere knowledge of her obligation and subsequent failure to satisfy it does

not meet the high scienter of actual fraud. Mr. Eisenberg did not allege or provide

evidence of any specific representations, false or otherwise, made by Ms. Swain




      4
         The representation agreement between Mr. Eisenberg and Ms. Swain was
not submitted to the trial court and is not a part of the record on appeal. The parties
do not dispute the pertinent content of their agreement.
                                          14

upon which he relied outside of her general agreement to pay him under the terms

of their contract. And despite Mr. Eisenberg’s repeated assertions to the contrary,

nothing in the record suggests any intentionally deceptive or otherwise immoral

conduct on the part of Ms. Swain. The record depicts Ms. Swain as a woman who,

despite some confusion as to why her attorney continued to request money from her

after initially receiving $48,000, and despite having limited money on hand, has

consistently attempted to engage in good-faith efforts to fulfill her obligations to Mr.

Eisenberg. The fact that Ms. Swain owed Mr. Eisenberg a debt she was ultimately

unable to pay is precisely the circumstance a Chapter 7 discharge was designed to

address.



                                          III.



      Mr. Eisenberg challenges Judge Pan’s contempt ruling and associated

sanctions.   Mr. Eisenberg’s actions in this litigation justified holding him in

contempt. We affirm the trial court’s judgment on this ground as well.



      Mr. Eisenberg was ordered to return $1,499 to Ms. Swain on November 17,

2016. His motion to stay the return of these funds was denied on February 23, 2017.

Despite twice receiving clear instruction from the court to return $1,499 to Ms.

Swain, Mr. Eisenberg had not returned the funds when he appeared before the court
                                          15

on December 3, 2018, more than two years after the initial order, and nearly two

years after his motion to stay return of the funds was denied. When questioned by

the trial court on the reasons for his noncompliance, Mr. Eisenberg said only, “I

believe the judgment was actually void given the history that we have gone through,”

adding later that he believed “federal law” superseded the Superior Court’s authority

and that Judge Pan had relinquished jurisdiction over the issue. When asked why,

given these beliefs, he had not filed a motion to reconsider, Mr. Eisenberg responded

that he “wasn’t aware that was an option.” At other points during this exchange,

however, Mr. Eisenberg represented that he kept the funds in his trust account

because “Ms. Swain had been resistant and deceptive, and [he] wanted to make sure

[he] preserved [his] property” and that “those monies were [his], and . . . since they

were in dispute . . . [he] left them in the trust account.” These alternating and

seemingly self-serving rationales left Judge Pan with the well-founded impression

that after receiving a ruling he did not like, Mr. Eisenberg “just did what [he] wanted

to do” and that his actions were “[n]ot in good faith.” Judge Pan issued an order to

show cause why Mr. Eisenberg should not be held in contempt and requested

briefing from both parties.



      At a second hearing, held on February 25, 2019, Judge Pan questioned Mr.

Eisenberg and Ms. Swain on their positions regarding contempt. In conjunction with
                                          16

this questioning, Judge Pan asked Ms. Swain to detail the expenses she had incurred

as a result of not having the $1,499 returned to her. These included moving expenses

after Ms. Swain was unable to pay her rent and had to relocate, as well as time spent

litigating the issue in Superior Court. In a written order issued on March 1, 2019,

Judge Pan held Mr. Eisenberg in contempt of court and ordered him to pay

compensatory damages to Ms. Swain in the amount of $978.22. 5



      Superior Court judges have express authority to “punish for disobedience of

an order or for contempt committed in the presence of the court.” D.C. Code § 11-

944(a) (2012 Repl.) In addition to its statutorily derived authority, the court retains

a well-established power to punish for contempt that is “inherent in the nature and

constitution of a court . . . arising from the need to enforce compliance with the

administration of the law.” Brooks v. United States, 686 A.2d 214, 220 (D.C. 1996)

(citation and quotation marks omitted). The decision whether to hold a party in civil

contempt is confided to the sound discretion of the trial judge, and will be reversed

on appeal only upon a clear showing of abuse of discretion. In re T.S., 829 A.2d

937, 940 (D.C. 2003).


      5
        The precise accounting for this total was: a seven-day U-Haul rental at $29
each day, six hours spent writing briefs and preparing for the hearing on the order to
show cause at Ms. Swain’s previous hourly rate of $15.89 per hour, $500 as general
compensation for the stress and inconvenience of moving, and an interest rate of 6%.
                                          17

      In challenging the trial court’s contempt ruling, Mr. Eisenberg advances three

arguments: (1) that the Superior Court did not have substantive jurisdiction over the

garnished funds, (2) that the underlying order was vague and ambiguous as to when

the money had to be returned to Ms. Swain, and (3) that, for a variety of ill-supported

reasons, his actions could not be deemed contemptuous. Each argument is meritless.



                                          A.



      Mr. Eisenberg claims that the Superior Court lacked substantive jurisdiction

over the garnished wages, rendering the underlying order requiring him to return the

money to Ms. Swain void. While it is true that “[v]oidness of a court order is an

absolute defense to a contempt motion,” an order is void for lack of jurisdiction only

when the issuing court is “powerless to enter it.” Kammerman v. Kammerman, 543

A.2d 794, 799 (D.C. 1988) (citation omitted).        Mr. Eisenberg asserts that the

Superior Court did not have substantive jurisdiction over the disputed funds because

they were under the exclusive jurisdiction of the bankruptcy court. As explained in

detail above, he is wrong about that.          Because Mr. Eisenberg’s debt was

unscheduled, the funds at issue were subject to the concurrent jurisdiction of the

Superior Court. See, e.g., In re Rollison, 579 B.R. at 72–73.
                                          18

      Mr. Eisenberg also argues that any substantive jurisdiction the Superior Court

may have had was nonetheless waived by Judge Pan’s statement in the order that

she was “not in a position to evaluate the merits of plaintiff’s motion to dismiss

defendant’s bankruptcy.” Mr. Eisenberg relies heavily on this statement, alleging in

his brief that the Superior Court “at the time chose to relinquish its jurisdiction over

the disputed money as it pertained to the [federal bankruptcy law] issue and send it

to [the bankruptcy court].” Mr. Eisenberg advances this interpretation despite the

immediately preceding sentence in the order, which reads, “[Mr. Eisenberg] is not

entitled to garnishment at this time, and it would be unjust to allow [Mr. Eisenberg]

to retain defendant’s money pending the outcome of [Ms. Swain]’s bankruptcy

matter,” and the immediately following sentence, which reads, “[t]he Court,

therefore, denies plaintiff’s motion to stay the order releasing garnishment.” In the

context of the order as a whole, Mr. Eisenberg’s suggestion that Judge Pan expressly

relinquished jurisdiction over the garnished funds is patently unreasonable. 6



      6
          It is worth noting that in his motion to stay the return of garnished funds,
Mr. Eisenberg represented to the court that he believed he could “Move the
Bankruptcy Court to Dismiss Ms. Swain’s bankruptcy thus requiring Ms. Swain to
resume payments to Mr. Eisenberg.” Given this representation by Mr. Eisenberg,
the trial court was correct to conclude that it would not have jurisdiction over the
precise bankruptcy issue. As discussed supra, the dismissal of a bankruptcy case is
substantively distinct from a post-bankruptcy determination as to the
dischargeability of a particular debt. Regardless of the theory Mr. Eisenberg
intended to advance in support of his efforts to reopen a resolved bankruptcy court
                                           19

                                           B.



      We likewise reject Mr. Eisenberg’s assertion that the order was vague because

it did not list a date by which the funds had to be returned. Nothing in the record

suggests a genuine confusion on Mr. Eisenberg’s part about when the return of funds

was required. To the contrary, in Mr. Eisenberg’s motion to stay the return of the

garnished funds, he acknowledged that the court had “ordered the moneys be

returned to Ms. Swain,” but specifically requested that the order be stayed “pending

the exhaustion of his legal remedies.” In her order denying this motion, Judge Pan

stated that it would be unjust to allow Mr. Eisenberg to keep the money “pending

the outcome of defendant’s bankruptcy matter” and ordered the funds returned. To

the extent that there was any ambiguity in the initial order, it is clear from the ensuing

litigation that the order contemplated the prompt return of the funds during the

pendency of the bankruptcy matter. Under any interpretation of the language of the

order, a delay of two years—during which time Mr. Eisenberg actively pursued his

claims in both bankruptcy court and the Superior Court—is clearly not

contemplated. Finally, “the proper response to a seemingly ambiguous court order

is not to read it as one wishes.” Loewinger v. Stokes, 977 A.2d 901, 907 (D.C. 2009).



proceeding, the Superior Court retained its jurisdiction over funds garnished
pursuant to a writ of attachment it issued for collection of a judgment it entered.
                                            20

If a party subject to a court order genuinely does not understand its requirements, he

may “apply to the court for construction or modification.” Id. To fail to take such

steps is “to act at one’s peril as to what the court’s ultimate interpretation of the order

will be.” Id. (quoting D.D. v. M.T., 550 A.2d 37, 44 (D.C. 1988)).



                                            C.



       In addition to those two core arguments, Mr. Eisenberg advances a number of

frivolous arguments: that his violation of the trial court’s order was excused by the

fact that he adhered to the Rules of Professional Conduct by keeping the funds in his

trust account rather than in a personal account; that his violation of the order was so

public and open that it could not be deemed contemptuous (owing to a lack of

deceit); and that Judge Pan was “so biased that it raises doubt to the public perception

that [she] can be fair and impartial.” On this last point, Mr. Eisenberg elaborates

substantially, accusing Judge Pan at various points in his brief of violating Rules 1.2,

2.2, 2.5, 2.6, 2.9(A), and 2.9(B) of the Code of Judicial Conduct and Super. Ct. Civ.

R. 5.2, and of exhibiting personal bias against him. 7 Although Mr. Eisenberg cites




       7
        Mr. Eisenberg also accuses Judge Pan of violating three rules that do not
exist: Rule “3E(1)” of the Code of Judicial Conduct and Super. Ct. Civ. R. “1.8”
and “49.1.”
                                           21

nothing from the record to support his claim of bias, he goes so far as to suggest it

could be because Judge Pan “observes a white male collecting from an allegedly

poor black female.”



      There is no evidence in the record of any misconduct or judicial violations on

the part of Judge Pan, who exhibited patience and lenity in dealing with Mr.

Eisenberg’s protracted disregard of the court’s orders. We remind Mr. Eisenberg

that, although he is entitled to an impartial arbiter, he is not entitled to disobey court

orders because he disagrees with them. His evident disappointment at having to

return Ms. Swain’s wages does not diminish the legality of the court’s order; nor is

it a justification for lobbing baseless accusations against a Superior Court judge.



                                           IV.



      Mr. Eisenberg argues that the trial court erred in denying his motion to join

Ms. Swain’s bankruptcy attorney, Mr. Moses, in the underlying breach of contract

action. According to Mr. Eisenberg, Mr. Moses should have been joined as a party

because he and Ms. Swain “conspired to defraud [Mr. Eisenberg] of moneys they

knew were not dischargeable through bankruptcy.” Mr. Eisenberg does not assert

that the trial court was required to join Mr. Moses under Super. Ct. Civ. R. 19, but

that it erred in not joining him under Super. Ct. Civ. R. 20, governing permissive
                                           22

joinder. Rule 20 allows for the joinder of a defendant where any “right to relief is

asserted against them jointly, severally, or in the alternative with respect to or arising

out of the same transaction, occurrence, or series of transactions or occurrences” and

“any question of law or fact common to all defendants will arise in the action.”

Super. Ct. Civ. R. 20(a)(2). Superior Court Civil Rule 20 is largely identical to Rule

20 of the Federal Rules of Civil Procedure. See Super. Ct. Civ. R. 20 cmt.; Fed. R.

Civ. P. 20. As with its federal counterpart, we will review rulings on permissive

joinder only for an abuse of discretion. See, e.g., Mosley v. Gen. Motors Corp., 497

F.2d 1330, 1332 (8th Cir. 1974) (“[T]he scope of the civil action is made a matter

for the discretion of the district court, and a determination on the question of joinder

of parties will be reversed on appeal only upon a showing of abuse of that

discretion.”).



      Mr. Eisenberg has not proffered any factual basis tying Mr. Moses to Mr.

Eisenberg and Ms. Swain’s initial representation agreement, to the settlement

agreement, or any other set of events relevant to the original contractual dispute in

Superior Court. As the trial court noted, the contract dispute was already resolved

in Superior Court with a full judgment in Mr. Eisenberg’s favor and the case was

reopened for the limited purpose of addressing the discharge of debt. If Mr.

Eisenberg believes he has a non-frivolous claim against Mr. Moses arising out of the
                                         23

proceedings in bankruptcy court, the proper course of action is to initiate a separate

lawsuit. It is no basis to join Mr. Moses in the breach of contract case against Ms.

Swain.



                                         V.



      After concluding that Mr. Eisenberg willfully disobeyed a court order, Judge

Pan indicated on the record that she would refer the matter to the Office of

Disciplinary Counsel. In his briefing to this court, Mr. Eisenberg disputes Judge

Pan’s decision to submit a complaint to bar counsel, the propriety of her providing

a copy of the complaint to Ms. Swain, and the merits of the complaint. Because the

complaint is external to the proceedings in Superior Court and not directly

appealable to this court, we decline to address Mr. Eisenberg’s arguments.



      We note, however, that Judge Pan was on firm ground when concluding that

she was “obligated to refer this matter to the Disciplinary [Counsel] of the Bar.”

Under Rule 2.15(B) of the D.C. Code of Judicial Conduct, “A judge having

knowledge that a lawyer has committed a violation of the Rules of Professional

Conduct that raises a substantial question regarding the lawyer’s honesty,

trustworthiness, or fitness as a lawyer in other respects shall inform” Disciplinary

Counsel. Mr. Eisenberg’s willful and protracted disobedience of the court’s orders
                                         24

meets that standard. 8 See D.C. Rules of Prof’l Conduct R. 8.4 cmt. 2 (“failure to

obey court orders” constitutes conduct that “seriously interferes with the

administration of justice” per Rule 8.4(d)). Judge Pan was right to bring her well-

founded concerns to Disciplinary Counsel’s attention.



      The Superior Court’s judgment is



                                  Affirmed.




      8
         Mr. Eisenberg’s concerning behavior has extended to his appellate briefing.
As a small sample of his briefing tactics, Mr. Eisenberg’s reply brief berates Ms.
Swain, who filed a one-page pro se responsive brief, for misspelling his name as
“Isenberg.” He openly queries whether she is “simply being rude” or worse yet,
whether she is “simply being sexist, racist, Anti-Semitic or in some combination,”
concluding that her infelicity “should not be tolerated in this Court.” So heavily
freighting a simple misspelling with discriminatory intent, while well short of
contemptuous behavior, exceeds the bounds of zealous advocacy.